Title: Abigail Adams to John Adams, 8 June 1777
From: Adams, Abigail
To: Adams, John


     
      June 8. 1777
     
     I generally endeavour to write you once a week, if my Letters do not reach you, tis oweing to the neglect of the post. I generally get Letters from you once a week, but seldom in a fortnight after they are wrote. I am sorry to find that your Health fails. I should greatly rejoice to see you, I know of no earthly blessing which would make me happier, but I cannot wish it upon the terms of ill Health. No seperation was ever more painfull to me than the last, may the joy of meeting again be eaquel to the pain of seperation; I regret that I am in a Situation to wish away one of the most precious Blessings of life, yet as the months pass off, I count them up with pleasure and reckon upon tomorrow as the 5th which has passd since your absence. I have some times melancholly reflections, and immagine these seperations as preparatory to a still more painfull one in which even hope the anchor of the Soul is lost, but whilst that remains no Temperary absence can ever wean or abate the ardor of my affection. Bound together by many tender ties, there scarcly wanted an addition, yet I feel that there soon will be an additionall one. Many many are the tender sentiments I have felt for the parent on this occasion. I doubt not they are reciprocal, but I often feel the want of his presence and the soothing tenderness of his affection. Is this weakness or is it not?
     I am happy in a daughter who is both a companion and an assistant in my Family affairs and who I think has a prudence and steadiness beyond her years.
     You express a longing after the enjoyments of your little Farm. I do not wonder at it, that also wants the care and attention of its master—all that the mistress can do is to see that it does not go to ruin. She would take pleasure in improvements, and study them with assiduity if she was possessd with a sufficency to accomplish them. The season promisses plenty at present and the english grass never lookd better.
     You inquire after the Asparagrass. It performs very well this year and produces us a great plenty. I long to send you a Barrell of cider, but find it impracticable, as no vessels can pass from this State to yours. I rejoice at the good way our affairs seem to be in and Hope your Herculian Labours will be crownd with more success this year than the last. Every thing wears a better aspect, we have already taken two Transports of theirs with Hessians on board, and this week a prize was carried into Salem taken by the Tyranicide with 4000 Blankets and other valuable articles on board.
     I do not feel very apprehensive of an attack upon Boston. I hope we shall be quiet. I should make a misirable hand of running now. Boston is not what it once was. It has no Head, no Men of distinguishd abilities, they behave like children.
     
     Col. Holland the infamous Hampshire counterfeiter was taken last week in Boston and is committed to Jail in Irons. I hope they will now keep a strong guard upon him.
     We are not like to get our now unpopular act repeald I fear. I own I was in favour of it, but I have seen it fail and the ill consequences arising from it have made me wish it had never been made. Yet the House are nearly divided about it. Genell. Warren will write you I suppose. He and his Lady have spent part of the week with me.
     I wish you would be so good as to mention the dates of the Letters you receive from me. The last date of yours was May 22. 5 dated in May since this day week. I wonder how you get time to write so much. I feel very thankfull to you for every line. You will I know remember me often when I cannot write to you.
     Good Night tis so dark that I cannot see to add more than that I am with the utmost tenderness Yours ever Yours.
    